Defendant has appealed from a judgment of the County Court of Albany county affirming a judgment of the City Court of Albany in plaintiff’s favor. Plaintiff brought the action to recover the value of goods sold and- delivered. The only issue litigated is whether credit for the merchandise so sold was extended to defendant individually or to “ Jack’s Cafeteria, Inc.,” the corporation which defendant organized. There is ample evidence to sustain the judgment. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.